COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-04-447-CR





ELMER LEE CHRISTY	   	   						APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM COUNTY 
CRIMINAL COURT NO. 1 OF DENTON COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On November 3, 2004, we abated this appeal and remanded the case to the trial court to determine whether appellant Elmer Lee Christy wanted to continue his appeal, to determine whether appellant was indigent, and to appoint counsel if necessary. The supplemental clerk’s and reporter’s record from the abatement hearing were filed in this court on November 9 and November 15, 2004 respectively.

At the hearing, Christy told the court that he did not wish to proceed with his appeal.  Based on the clerk’s and reporter’s records, it is apparent that Christy does not desire to continue this appeal.  Accordingly, we dismiss this appeal. 





PER CURIAM

PANEL D:	CAYCE,C.J.; LIVINGSTON and DAUPHINOT, JJ. 

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: December 9, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.